Exhibit CENTRAL PACIFIC FINANCIAL CORP. TO THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. Trustee Indenture Dated as of [●] SENIOR DEBT SECURITIES TABLE OF CONTENTS ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101.Definitions. Act Affiliate; control Authenticating Agent Board of Directors Board Resolution Business Day Claim Commission Company Company Request; Company Order Corporate Trust Office corporation Covenant Defeasance Defaulted Interest Defeasance Depositary Event of Default Exchange Act Expiration Date Global Security Holder Indenture interest Interest Payment Date Investment Company Act Maturity Notice of
